Case 0:18-cv-61984-FAM Document 11 Entered on FLSD Docket 10/05/2018 Page 1 of 1



                        UNITED STATES DISTRICT COURT FOR THE
                            SOU TH ERN D ISTRICT OF FLO RIDA
                                      M iam iDivision

                             CaseNumber:18-61984-ClV-M O RENO

  PO LLY BA SSETT,

                Plaintiff,
  VS.

  W AL-M A RT STO RES,EA ST , LP,

               Defendant.


      O R DER G R ANTIN G D EFEN DA N T 'S M O TIO N TO D ISM ISS C O U N T 11O F
   PLAINTIFF'S FIRST AM ENDED CO M PLAINT FOR NEGLIGENCE VlA RES IPSA
                                         LOO UITUR
        THIS CAUSE cam e before the Courtupon Defendant's M otion to Dismiss Count11 of

 Plaintifps FirstAmended ComplaintforNegligence via Res lpsa Loquitor(D.E.5), filed on
 Septem ber 12.2018.

        THE COURT hasconsidered them otion, the pertinentportions ofthe record, and being

 otherwisefully advised in thepremises, itis

        ADJUDGED thatthe m otion isGRAN TED and Count11 ofthe complaintis dism issed

 withoutprejudice. ThePlaintiffhasnotfiled aresponsein opposition tothemotion to dismiss,
 which constitutesgroundsforgranting the motion by default. SeeS.
                                                                D.Fla.L.R.7.1(c).
        DONEANDORDEREDinChambersatMiami,Florida,thisJ < ofOctober2018                  .

                                                                           ''
                                                                          ..'
                                                                  z   .




                                           FED E         .M O REN O
                                     /
                                                   D STA TES D ISTRICT JU D GE
 Copiesfurnished to:
 CounselofRecord
